Exhibit 10.2

 

 

W. R. Grace & Co.

T 410.531-4574

 

7500 Grace Drive

F 410.531-4414

 

Columbia, MD 21044

E fred.festa@grace.com

 

 

W grace.com

 

[g98231kbi001.jpg]

 

Fred Festa

Chairman, President and Chief Executive Officer

 

Personal and Confidential

 

May 11, 2010

 

Congratulations!  The Grace Board of Directors has approved the 2010 Annual
Incentive Compensation Program (AICP) program and you will be eligible to
participate at a target of       % of your annual base.

 

For 2010, we have aligned the AICP performance metrics with the Annual Operating
Plan (AOP) targets for Adjusted EBIT and Adjusted Operating Cash Flow.  The
table below describes those targets.  At the end of the year, a pool will be set
aside for bonus payout based on Grace’s performance.

 

Threshold (80%)

Target (100%)

Maximum (135%)

 

1 – Performance that falls between threshold and maximum is interpolated.

2 – Company reserves the right to change, modify, or terminate compensation and
benefits plans at any time.

3 – Strictly confidential and proprietary information. Disclosure may result in
disciplinary action up to and including termination.

 

Your payout is based on your individual performance against your stated
objectives, your contribution to the business and overall Grace performance. 
Payouts can range from 0-2 times your target.  In order to receive payment, you
have to be actively employed at the time bonuses are paid, no later than
March 15, 2011.

 

Your contribution, hard work and leadership in living the GRACE Vision and
Values are vital to the overall success of the company.

 

Thank you for continuing to help build a better and safer Grace.


 

 

[g98231kbi002.jpg]

 

Alfred E. Festa

 

Chairman, President and CEO

 

 

--------------------------------------------------------------------------------